DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 02 July 2021 has been accepted and considered in this office action.  Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 02 July 2021 has been accepted and considered in this office action.  Claims 1, 2, 6-9, 13-16, and 20 have been amended.

Response to Arguments
Applicant's arguments filed 02 July 2021 have been fully considered but they are not persuasive.

Applicant argues, see Remarks pages 7-8, that Bansal fails to teach the limitations of the claims.  This assertion is based on the position that Bansal fails to teach that the communication is a voicemail.  However it is noted that Hoblit teaches using voice recognition to validate the speaker of a voicemail.  Thus it is the examiner’s position that the combination of Bansal and Hoblit render the claims obvious as laid out in the rejection below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US Patent 8,234,494) in view of Hoblit et al. (US Patent 8,391,445).

Consider claim 1, Bansal teaches a method (abstract) comprising: 
receiving a request to verify a speaker associated with a communication from the speaker via a speaker device to a recipient ant a recipient device (col 2 lines 29-42, requesting that speaker verification signatures be provided with communication); 
receiving first data from the speaker in connection with the communication (col 2 lines 40-47, generate and provide audio signal of sender speech); 
accessing second data associated with the speaker to verify the speaker (col 3 lines 1-7, retrieving voice templates of speaker from repository); 
determining whether a match exists between the first data and the second data to yield a determination (col 3 lines 1-7 verifying authenticity of the identity of sender by comparing provided audio with voice templates); 
retrieving a communication address of the recipient, the communication address enabled a communication to be made to the recipient device (col 3 lines 20-28, retrieve email address from “To:” line); 

transmitting the notification to the recipient  device at the communication address (col 3 lines 20-28 sending verification information to recipient) and 
upon confirmation by the recipient through an interaction with the notification, causing the voicemail to be provided to the recipient device (col lines 20-38, user may compare IDs to assess authenticity and choose to receive email accordingly).
Bansal does not specifically teach wherein the communication is a voicemail.
In the same field of using voiceprints to verify identities in communications, Hoblit teaches wherein the communication is a voicemail (col 3 lines 40-46, figure 4, speech for identification may be retrieved from voicemail that is to be authenticated).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to identify voices for voicemails as taught by Hoblit in the system of Bansal in order to accurately allow users to confirm the authenticity of voicemails (Hoblit col 2 lines 17-26).

Consider claim 2, Bansal and Hoblit teaches The method of claim 1, wherein the first data comprises the voicemail (col 3 lines 40-46, figure 4, speech for identification may be retrieved from voicemail that is to be authenticated) and the second data comprises a voiceprint for the speaker ( Bansal col 3 lines 1-7, retrieving voice templates of speaker from repository)

Consider claim 3, Bansal teaches the method of claim 1, wherein the communication address comprises one or more of an IP address, and email address, a phone number, a physical address, and a conference bridge (col 3 lines 20-28, retrieve email address).

Consider claim 4, Bansal teaches The method of claim 1, wherein the notification comprises one or more of an object presented on a video screen of the recipient, an email, a text message, a haptic object, an audio message, a video message, and a multi-modal message (col 3 lines 20-28 verification information may be sent via email).

Consider claim 5, Bansal teaches the method of claim 1, wherein the notification is configured with an address associated with the speaker (col 3 lines 18-36, recipient provided with session ID.  Col 2 lines 50-60, session ID can be unique to requestor, i.e. the sender).

Consider claim 8, Bansal teaches a system (abstract) comprising: 
 a processor (col 3 ines 57 – col 4 lines 15, computers for example, which contain processors); and 
a computer-readable storage medium having instructions stored which, when executed by the processor (col 3 ines 57 – col 4 lines 15, Memory), cause the processor to perform operations comprising:

receiving first data from the speaker in connection with the communication (col 2 lines 40-47, generate and provide audio signal of sender speech); 
accessing second data associated with the speaker to verify the speaker (col 3 lines 1-7, retrieving voice templates of speaker from repository); 
determining whether a match exists between the first data and the second data to yield a determination (col 3 lines 1-7 verifying authenticity of the identity of sender by comparing provided audio with voice templates); 
retrieving a communication address of the recipient, the communication address enabling a communication to be made to the recipient device (col 3 lines 20-28, retrieve email address from “To:” line); 
generating a notification for the recipient, wherein the notification reports on the determination (col 3 lines 20-28 sending verification information to recipient);
transmitting the notification to the recipient at the communication address (col 3 lines 20-28 sending verification information to recipient); and 
upon confirmation by the recipient through an interaction with the notification, causing the voicemail to be provided to the recipient device (col lines 20-38, user may compare IDs to assess authenticity and choose to receive email accordingly).
Bansal does not specifically teach wherein the communication is a voicemail.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to identify voices for voicemails as taught by Hoblit in the system of Bansal in order to accurately allow users to confirm the authenticity of voicemails (Hoblit col 2 lines 17-26).

Claim 9 contains similar limitation as claim 2 and therefore is rejected for the same reasons.

Claim 10 contains similar limitation as claim 3 and therefore is rejected for the same reasons.

Claim 11 contains similar limitation as claim 4 and therefore is rejected for the same reasons.

Claim 12 contains similar limitation as claim 5 and therefore is rejected for the same reasons.

Consider claim 15, Bansal teaches a computer-readable storage device having instructions stored which, when executed by a processor (col 3 ines 57 – col 4 lines 15, Memory, software, computers), cause the processor to perform operations comprising: 

receiving first data from the speaker in connection with the communication (col 2 lines 40-47, generate and provide audio signal of sender speech); 
accessing second data associated with the speaker to verify the speaker (col 3 lines 1-7, retrieving voice templates of speaker from repository); 
determining whether a match exists between the first data and the second data to yield a determination (col 3 lines 1-7 verifying authenticity of the identity of sender by comparing provided audio with voice templates); 
retrieving a communication address of the recipient, the communication address enabled a communication to be made to the recipient device (col 3 lines 20-28, retrieve email address from “To:” line); 
generating a notification for the recipient, wherein the notification reports on the determination (col 3 lines 20-28 sending verification information to recipient); 
transmitting the notification to the recipient  device at the communication address (col 3 lines 20-28 sending verification information to recipient) and 
upon confirmation by the recipient through an interaction with the notification, causing the voicemail to be provided to the recipient device (col lines 20-38, user may compare IDs to assess authenticity and choose to receive email accordingly).
Bansal does not specifically teach wherein the communication is a voicemail.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to identify voices for voicemails as taught by Hoblit in the system of Bansal in order to accurately allow users to confirm the authenticity of voicemails (Hoblit col 2 lines 17-26).

Claim 16 contains similar limitation as claim 2 and therefore is rejected for the same reasons.

Claim 17 contains similar limitation as claim 3 and therefore is rejected for the same reasons.

Claim 18 contains similar limitation as claim 4 and therefore is rejected for the same reasons.

Claim 19 contains similar limitation as claim 5 and therefore is rejected for the same reasons.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal and Hoblit as applied to claims 1 and 8 above, and further in view of Seetharaman et al. (US PAP 2017/0318144).

Consider claim 7, Bansal and Hoblit teach the method of claim 1, but do not specifically teach wherein, the method further comprises: 
transcribing the voicemail to yield a transcription; and 
transmitting the transcription to the communication address.
In the same field of processing voice messages, Seetharaman teaches 
transcribing the voicemail to yield a transcription (0016-17, transcribing voicemail to text); and 
transmitting the transcription to the communication address (0017-19, 0032-36, presenting transcriptions through email to recipients).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to transcribe voicemails as taught by Seetharaman in the system of Bansal and Hoblit in order to allow voicemail recipients to retrieve messages in a visual medium.

Claim 14 contains similar limitations as claim 7 is therefore rejected for the same reasons. 

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal and Hoblit as applied to claims 1, 8, and 15 above, and further in view of Brunn et al. (US PAP 2015/003599).

Consider claim 6, Bansal and Hoblit teach the method of claim 1, but do not specifically teach wherein the notification comprises a link to data associated with the communication.
In the same field of verifying user identities in communications, Brunn teaches wherein the notification comprises a link to data associated with the communication (figure 2, 0045, user may select match which is linked to page to follow contact on social media.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to link to additional information about sender as taught by Brunn in the system Bansal and Hoblit in order allow recipients to follow senders on social networks for example (Brunn 0045).

Claim 13 contains similar limitation as claim 8 and therefore is rejected for the same reasons.

Claim 20 contains similar limitation as claim 8 and therefore is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658